Citation Nr: 1203066	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  04-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for low back disability, including neuropathy of the lower extremities.

2.  Entitlement to service connection for cervical spine disability, including neuropathy of the upper extremities. 

3.  Entitlement to service connection for hernia.

4.  Entitlement to an initial rating higher than 10 percent for groin pull, right iliopsoas muscle.

5.  Entitlement to an initial rating higher than 10 percent for migrainous vertigo from January 22, 2001 to April 7, 2010; and higher than 30 percent since April 8, 2010.

6.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB) with residual scarring.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1980 to January 1982.

This appeal to the Board of Veterans' Appeals (Board) is from August 2002, September 2006, November 2006, and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  

In a March 2011 rating decision, on remand, the AMC increased the rating for the Veteran's migrainous vertigo from 10 to 30 percent, but only retroactively effective from April 8, 2010, the date of a VA compensation examination.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Board had also remanded for development on the issue of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety and depression.  After the directed development, the AMC issued a decision in December 2010 that service connection for PTSD with secondary depression and anxiety.  An initial 30 percent rating was assigned, effective from September 23, 2005 to April 4, 2010; and a higher rating of 50 percent was assigned, effective since April 5, 2010.  Thereafter, within one year of the decision, the Veteran submitted a statement in May 2011 and other additional evidence concerning the severity of the service-connected psychiatric disability.  

Consideration has therefore been given to 38 C.F.R. § 3.156(b), which, in pertinent part, states that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Such is not the case here.  As indicated the issue on appeal was a claim for service connection for PTSD.  That issue was resolved when service connection was granted.  Put another way, there was no pending claim at the time the Veteran submitted his additional evidence.  Indeed, although he submitted this evidence, he made no indication that he wished to appeal the assigned rating.  Moreover, the Board notes that the RO considered this evidence when it issued a decision in August 2011 that increased the rating assigned to the Veteran's PTSD to 70 percent.

The Board notes that a service connection claim for erectile dysfunction (ED) was previously before the Board, but has since resolved.  Specifically, on remand, the AMC granted service connection for ED in a March 2011 rating decision.  The Veteran has not since appealed either the initial rating or effective date assigned for this disability, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2011).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, in a decision dated in August 2011, entitlement to a TDIU was granted.  
The issues of entitlement to service connection for low back and cervical spine disabilities and entitlement to higher initial ratings for groin pull, migrainous vertigo, and PFB are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A hernia disability is not shown at any time during the appeal period.


CONCLUSION OF LAW

The Veteran does not have a hernia that was incurred in or aggravated by his military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 
38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Concerning the hernia claim decided herein, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent in the preferred sequence to the Veteran.  This was sent in February 2006, prior to the initial decision on the claim in September 2006.  Another notice was sent in December 2009, upon Board remand.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The more recent December 2009 letter also complied with Dingess.  The AMC has since readjudicated the claim in the March 2011 SSOC - including considering the additional evidence received in response to this additional notice.  

So the timing defect in the provision of the additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his hernia claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records and Social Security Administration (SSA) disability records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran also submitted additional records and written statements in support of his claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded a VA examination in April 2010 for his hernia claim.  The examiner found no present hernia disability and no evidence of in-service incurrence of a hernia disability.  The Board finds that the VA examination is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that it remanded this claim in August 2009 to have the AMC obtain his SSA disability records (associated with the claims file on remand) and to have him examined to assess the nature and etiology of his claimed hernia, which the AMC then arranged in April 2010.  The Board finds there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

The Board therefore concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis-Entitlement to Service Connection for Hernia

The Veteran contends he developed a hernia from a weight lifting injury during service.  See December 2005 claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).\

The Board first considers his assertion that he had a hernia injury during service.  Service treatment records (STRs) reveal that he was evaluated on two occasions in November 1980 for complaints of a possible hernia associated with right groin pain.  At his first visit, the service clinician noted he had no inguinal hernia; rather, a diagnosis of inguinal strain was made.  

At his second visit, a few days later, the service clinician specifically ruled out a hernia condition, indicating instead that he had a possible strain from lifting weights.  The Veteran was diagnosed with right epididymitis and prescribed scrotal support, no heavy lifting, and light duty.  His subsequent service treatment records contain further complaints of groin pain, but are silent for any diagnoses of a hernia.  For instance, in October 1981, a service clinician diagnosed muscle strain to account for his complaints of groin pain after weight lifting.  

The Board observes he did have weight-lifting injuries to his groin region during service.  However, the Board finds the service treatment records do not show he incurred a hernia from a weight lifting accident in-service.  In this regard, it is probative evidence against his claim that service clinicians specifically ruled out hernia during service, instead diagnosing other disabilities to account for his complaints of groin pain.  

Most fatal to this claim is that the overall medical evidence does not establish the Veteran presently has any hernia disability.  In Brammer  v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

A review of his post-service VA and private treatment records are largely absent for any diagnoses of hernia, despite repeated documented complaints of groin pain.  For instance, in October 2003, a VA treating physician recorded his reported history of hiatal hernia with reflux symptoms, but did not proceed to objectively diagnose this as a present disability.  

However, the Board highlights that in February 2008, a VA treating physician did recently diagnose hiatal hernia.  Although this appears to be evidence supporting the Veteran's claim, the Board finds this diagnosis is entitled to little to no probative value since the physician provided no indications in the treatment record as to the basis for the diagnosis.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is also noteworthy that a hiatal hernia is defined as the herniation of an abdominal organ, usually the stomach, through the esophageal hiatus of the diaphragm.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 756 (27th ed. 1988).  Such is far-removed from the Veteran's complaints of groin pain.  

Moreover, and of greater import, the Board finds the results of the April 2010 VA examination report, which specifically discounted the notion the Veteran presently has hernia, are much more probative than the isolated VA treating physician's diagnosis.  

The April 2010 VA examiner considered the Veteran's complaints of always feeling pain at the level of the right groin, and his reported history of right inguinal hernia from military service and hernia repair surgery.  Nonetheless, on physical evaluation, the examiner observed no hernias felt, no inguinal hernias felt, and no inguinal hernia scar seen.  The examiner concluded with an impression of "no hernia."  The April 2010 VA examiner also considered all of his service treatment records, including those showing complaints of right groin pain from lifting weights, but commented that these showed no evidence of hernia, inguinal hernia or hernia surgery.  

The Board accords great probative weight to the latter examiner's findings since it is based on an accurate factual premise, and offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board further notes that the examiner did diagnose chronic right groin pull with chronic sprain of muscle group 16, to account for his complaints of groin and thigh pain.  (The Veteran is separately service-connected for groin pull, for the right ilipsoas muscle, which is on appeal for a higher initial rating.)  So, the overall medical evidence weights against the possibility that he presently has a hernia disability.

The Veteran is certainly competent, even as a layman, to comment on any symptoms within his five senses, such as having experienced groin and thigh pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  He is not competent, however, to ascribe these symptoms to a particular diagnosis such as hernia.  This appears to especially be the case here where he instead has been separately diagnosed and service-connected for a chronic right groin pull with chronic muscle sprain.  

That is to say, certain disabilities like hernia are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  

Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of a present disability of hernia, there is no need to also consider the credibility of his lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Because there is no diagnosis of hernia or other competent and credible evidence the Veteran has this condition, there is no possible means of attributing this non-existent condition to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied. 


ORDER

The claim for service connection for hernia is denied.


REMAND

VA Examination and Opinion on Low Back and Cervical Spine Claims

The medical evidence reflects that the Veteran may have chronic lumbosacral and cervical spine strain.  A review of his service treatment records from his period of active duty (January 1980 to January 1982) reveals that in 1980, the Veteran had a slip and fall injury that hurt his back.  The service clinician observed he had stiffness of muscles in the low back, and diagnosed muscle strain.  However, there are no subsequent in-service treatments or diagnoses of any low back or cervical spine disorders through his discharge in January 1982.  

The Veteran has complained of persistent back and neck pain symptoms since this in- service injury in 1980.  He is competent, even as a layman, to make this proclamation, although the Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2); see also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

A May 2005 VA compensation examiner opined that the Veteran's chronic lumbosacral sprain was not etiologically linked to service.  The examiner relied on the absence of supporting medical evidence during service.  The examiner also noted that the Veteran had several intercurrent, post-service back injuries.  

The Board finds the May 2005 VA examiner's opinion report is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

The examiner failed to consider the Veteran's lay statements of a continuity of low back symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis.").  Ultimately, the examiner provided narrow medical findings and did not account for pertinent evidence of record. 

Also, there is medical evidence in support of the Veteran's claim, which further necessitates another opinion to resolve the etiology of his low back and cervical spine disorders.  A February 2004 statement by private chiropractor, A.L., related his low back and cervical spine strain disabilities to his service, in particular, to the documented 1980 accident.  It does not appear that the VA examiner considered this positive private medical evidence.

Therefore, the Board finds a remand for both the low back and cervical spine claims is necessary for a new VA examination and opinion.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of the claimed disability or of persistent or recurrent symptoms of the claimed disability, but does not require competent evidence of nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).



VA Examination of Migrainous Vertigo

The Board notes the Veteran's service-connected migrainous vertigo has been assigned staged ratings of 10 and 30 percent, under DCs 6204-8100.  So, this disability is analogously rated under the provisions of 38 C.F.R. § 4.124a, DC 8100.  DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2011).

At his April 2010 examination, the Veteran complained of approximately 4 prostrating headaches per month and having to take at least 4 sick days per month at his last job as an aircraft mechanic.  The examiner appeared to objectively endorse this reported history and noted the condition interfered with his prior employment.  However, the examiner must make a finding on whether these migraines can be characterized as "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," as must be established to warrant the maximum, 50 percent rating.  Another VA examination should be provided to make the necessary findings for properly rating the Veteran's migraines under DC 8100.  

VA Examination of PFB

Another examination is necessary to assess the severity of the Veteran's PFB with residual scarring, which has been initially assigned a 0 percent (noncompensable) rating under 38 C.F.R. § 4.118, DC 7800-7814.  DCs 7800 to 7805 were amended effective October 23, 2008, but as his claim was received prior to that date, the older criteria apply.  38 C.F.R. § 4.118 (2008).  Here, the Veteran's PFB involves his neck and face, so the applicable criteria are found at 38 C.F.R. § 4.118, DC 7800 (disfigurement of the head, face, or neck) and DC 7806 (dermatitis).  

DC 7800 provides a compensable, 10 percent evaluation for disfigurement of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  The eight characteristics of disfigurement are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at n. 1.  Note 3 directs the rater to take into consideration unretouched color photographs when evaluating under these criteria.  

Under DC 7806, a compensable, 10 percent rating requires:  at least 5 percent, but less than 20 percent, of the entire body be affected; or at least 5 percent, but less than 20 percent, of exposed areas be affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12-month period.  DC 7806 (2008).  

The recent VA skin examination in April 2010 failed to adequately address all eight potential characteristics of disfigurement under DC 7800 or provide a color photograph of his PFB disability of the neck and facial areas.  Another examination is warranted to properly resolve this claim.  

VA Examination Addendum for Groin Pull

The Veteran is currently service-connected for groin pull, right iliopsoas muscle; and assigned an initial 10 percent rating under 38 C.F.R. § 4.73, DC 5316 (2011) (Muscle Group XVI, for Pelvic Girdle and Thigh muscles).  Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as "slight," "moderate," "moderately severe," or "severe."  See also 38 C.F.R. § 4.56 (2011) (guidelines for evaluation of muscle disabilities).  In particular, DC 5316 provides the following available ratings:  a 10 percent rating is warranted for moderate impairment of muscle group XVI; a higher 20 percent rating is warranted for moderately severe impairment; and the maximum 40 percent rating is warranted for severe impairment.  

The Board finds an addendum must be requested from the last VA examiner to address the Veteran's increased rating claim.  Here, the March 2011 VA examiner assessed the current severity of the service-connected groin pull, and found "moderate impairment" of chronic right iliopsoas muscle strain, representing muscle group 16.  To support this latter finding, the examiner only cited the general proposition, "[i]n view of today's examination...."  This examination report is inadequate since the examiner essentially failed to provide any rationale for this crucial finding.  See generally Barr, 21 Vet. App. at 311.  See also Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Therefore, the Board finds a remand is necessary for the March 2011 VA examiner to provide an addendum opinion that sets forth the supporting rationale for the findings made.

VA Treatment Records 

The claims file reflects that the Veteran has receives medical treatment through the VA Medical Center (VAMC) in Oakland, California.  However, as the claims file only includes treatment records from that provider dated up to October 2008, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to the Veteran's service connected disabilities from the Oakland VAMC for the period from October 2008 to the present.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed low back and cervical spine disorders.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the low back and cervical spine.

b)  For each low back and cervical spine disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to an in-service injury in 1980?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements of the Veteran.  Also in making this determination, the examiner should discuss the impact of the Veteran's several intercurrent back injuries.

3.  Request a supplemental or addendum opinion from the March 2011 VA examiner concerning the questions below.  The claims file, including a complete copy of this remand and the August 2009 Board remand, must be made available for review of the Veteran's pertinent medical history.  In particular, request the March 2011 VA examiner to provide a supplemental opinion on the complete rationale for the previous finding of "moderate impairment" of chronic right iliopsoas muscle strain, representing muscle group 16.  

In the event the March 2011 VA examiner is unavailable or unable to provide a supplemental opinion, then schedule the Veteran for another appropriate VA compensation examination to assess the severity of the Veteran's service-connected groin pull, right iliopsoas muscle (muscle group 16).  All indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.  

The examiner should respond to the following:

Any impairment in the current functioning of Muscle Group XVI, or any other relevant muscle group, should be noted, and characterized as:  
slight, moderate, moderately severe, or severe.  

The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions. 

*It is left to the designees' discretion whether the Veteran needs to be reexamined to make these necessary determinations. 

4.  Schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected migrainous vertigo.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should make specific findings concerning the frequency and nature of the Veteran's migraine headaches as follows:

a)  Specific findings are requested on whether the migraine headaches are very frequent, completely prostrating, and/or prolonged; and

b.)  whether the migraine headaches are productive of severe economic inadaptability

The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions. 

5.  Schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected PFB.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  
The examiner should respond to the following:

a)  Whether the Veteran possesses any of the eight characteristics of disfigurement of the head, face and neck as follows:  (i) scar 5 or more inches (13 or more centimeters (cm.)) in length; (ii) scar at least one-quarter inch (0.6 cm.) wide at widest part; (iii) surface contour of scar elevated or depressed on palpation; (iv) scar adherent to underlying tissue; (v) skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (vi) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (vii) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (viii) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  

b)  Associate with the examination report an unretouched color photograph of the skin disability.

c)  In addition, the examiner must also make these specific clinical findings:  
(i) the percentage of the entire body that is affected; (ii) the percentage of the exposed areas of the body that is affected; and (iii) whether treatment of the dermatitis requires treatment by systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required. 

The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions. 

6.  Then readjudicate the remaining claims, in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


